Pee Cueiam.
We have examined with care the affidavit and exhibits used on this application, as well as the briefs of counsel submitted in connection therewith.
To us, it seems quite apparent that this application for a writ of certiorari must be denied under our decided cases. Alton Machine Co. v. State Board of Assessors, 69 Atl. Rep. 451; Phonograph Co. v. Board of Assessors, 54 N. J. L. 430; Burlington Distilling Co. v. State Board of Taxes and Assessment, 86 Id. 92; Edison Phonograph Co. v. Assessors, 57 Id. 520. See, also, Standard Underground Cable Co. v. Attorney-General, 46 N. J. Eq. 270, and American Glucose Co. v. New Jersey, 43 Id. 280.
The application for the writ will be denied accordingly.